DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to independent claims 1-2, and 7-8 which have changed the scope of these claims. Claims 4-6 have been amended. Claim 3 has been cancelled. Claims 9-16 have been newly introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 11, 13 and 15 recite “yardstick data converted by the numeric conversion unit”. This can be interpreted in at least two ways. One way is that the yardstick data was converted into something else by the numeric conversion unit. Another way to interpret it is that the yardstick data was previously something else before being converted into yardstick data. 
If the first interpretation is taken, there is no support in the instant application for this interpretation. Therefore, claims 9, 11, 13 and 15 are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, 13 and 15 recite “yardstick data converted by the numeric conversion unit”. This can be interpreted in at least two ways. One way is that the yardstick data was converted into something else by the numeric conversion unit. Another way to interpret it is that the yardstick data was previously something else before being converted into yardstick data.
Since there are multiple interpretations under broadest reasonable interpretation, the claim fails to particularly point out and distinctly claim the subject matter. Therefore claims 9, 11, 13 and 15 are rejected.
For the purpose of examination, the claim will be understood as  yardstick data was previously something else before being converted into yardstick data by the numeric conversion unit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101. 
Regarding claim 1, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a state determination device for determining an operation state of an injection molding machine, the state determination device comprising: a data acquisition unit configured to acquire data related to the injection molding machine; a specification data storage unit storing respective specification data of a reference injection molding machine and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine; a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, using the specification data of the reference injection molding machine and the specification data of the injection molding machine which are stored in the specification data storage unit; and a learning unit configured to perform machine learning using the yardstick data obtained through conversion performed by the numeric conversion unit, and generate a learning model, wherein the learning unit is configured to perform the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning.
The limitation “a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, using the specification data of the reference injection molding machine” is abstract since the claims states that the conversion is done using a conversion formula. 0046 of the instant specification gives an example of the conversion formula. The conversion formula is done using mathematical calculations and therefore the claim under broadest reasonable interpretation recites a mathematical concept. 
The limitation “and generate a learning model, wherein the learning unit is configured to perform the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning” the instant specification provides examples of different types of machine learning methods including k-means, recurrent neural network, convolutional neural network. These examples are known to one of ordinary skill in the art to be mathematical concepts. Machine learning as a whole is known to one of ordinary skill in the art to be a mathematical concept. Therefore, under broadest reasonable interpretation, this limitation recites a mathematical concept.
Therefore, the claim recites abstract ideas. 
The judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract ideas only present general field of use or insignificant extra-solution activity.
The claim recites the additional limitations: “: a data acquisition unit configured to acquire data related to the injection molding machine; a specification data storage unit storing respective specification data of a reference injection molding machine and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine… and the specification data of the injection molding machine which are stored in the specification data storage unit”. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data for use in the injection molding machine operating state determination. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the injection molding machine. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)). 
Therefore, claim 1 is rejected along with its dependent claims. Claim 7 recites similar subject matter as claim 1 and is similarly rejected along with its dependent claims.

Regarding claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a state determination device for determining an operation state of an injection molding machine, the state determination device comprising: a data acquisition unit configured to acquire data related to the injection molding machine; a specification data storage unit storing respective specification data of a reference injection molding machine and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine; a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, using the specification data of the reference injection molding machine and the specification data of the injection molding machine which are stored in the specification data storage unit; a learning model storage unit storing learning model obtained through machine learning performed based on yardstick data related to the reference injection molding machine, wherein the learning model is obtained by the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning; and an estimation unit configured to perform estimation using the learning model stored in the learning model storage unit, based on the yardstick data obtained through conversion performed by the numeric conversion unit.
The limitation “a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data” is abstract since the claims states that the conversion is done using a conversion formula. 0046 of the instant specification gives an example of the conversion formula. The conversion formula is done using mathematical calculations and therefore the claim under broadest reasonable interpretation recites a mathematical concept.
The limitation “a learning model storage unit storing learning model obtained through machine learning performed based on yardstick data related to the reference injection molding machine, wherein the learning model is obtained by the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning” the instant specification provides examples of different types of machine learning methods including k-means, recurrent neural network, convolutional neural network. These examples are known to one of ordinary skill in the art to be mathematical concepts. Machine learning as a whole is known to one of ordinary skill in the art to be a mathematical concept. Therefore, under broadest reasonable interpretation, this limitation recites a mathematical concept.
The limitation “and an estimation unit configured to perform estimation using the learning model stored in the learning model storage unit, based on the yardstick data obtained through conversion performed by the numeric conversion unit”, estimating is a known mathematical concept. Further, the instant specification explains that the estimating is done using learning models which is the use of mathematical concepts. In addition, the learning model performs its function using mathematical concepts as is known to one of ordinary skill in the art.
Therefore, the claim recites abstract ideas. 
The judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract ideas only present general field of use or insignificant extra-solution activity.
The claim recites the additional limitations: “a data acquisition unit configured to acquire data related to the injection molding machine; a specification data storage unit storing respective specification data of a reference injection molding machine and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine… and the specification data of the injection molding machine which are stored in the specification data storage unit… a learning model storage unit storing learning model”. These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)). 
The additional limitations as a whole are reciting at a high level of generality to gather data for use in the injection molding machine operating state determination. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the injection molding machine. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).
Therefore, claim 2 is rejected along with its dependent claims. Claim 8 recites similar subject matter as claim 2 and is similarly rejected along with its dependent claims. 

Regarding claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the estimation unit is configured to estimate an abnormality degree related to the operation state of the injection molding machine, and the state determination device is configured to, in response to the abnormality degree exceeding a predetermined threshold value, cause a display device to display a warning message. 
The limitation “wherein the estimation unit is configured to estimate an abnormality degree related to the operation state of the injection molding machine”, estimating is a known mathematical concept. Further, the instant specification explains that the estimating is done using learning models which is the use of mathematical concepts. In addition, the learning model performs its function using mathematical concepts as is known to one of ordinary skill in the art.
Therefore, the claim recites abstract ideas. 
The judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract ideas only present general field of use or insignificant extra-solution activity.
The claim recites the additional limitations: “and the state determination device is configured to, in response to the abnormality degree exceeding a predetermined threshold value, cause a display device to display a warning message.” These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)).
The additional limitations as a whole are reciting at a high level of generality to gather data for use in the injection molding machine operating state determination. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the injection molding machine. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).
Therefore, claim 4 is rejected. Claim 5 recites similar subject matter as claim 2 and is similarly rejected.
Regarding claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the yardstick data converted by the numeric conversion unit and stored in the specification data storage unit include at least a position pertaining to an operation of the injection molding machine, a speed pertaining to the operation of the injection molding machine, an acceleration pertaining to the operation of the injection molding machine, a current pertaining to the operation of the injection molding machine, a voltage pertaining to the operation of the injection molding machine, a torque pertaining to the operation of the injection molding machine, pressure pertaining to the operation of the injection molding machine, a temperature pertaining to the operation of the injection molding machine, a flow velocity pertaining to the operation of the injection molding machine, or a flow rate pertaining to the operation of the injection molding machine.
The claim recites the additional limitations: “wherein the yardstick data converted by the numeric conversion unit and stored in the specification data storage unit include at least a position pertaining to an operation of the injection molding machine, a speed pertaining to the operation of the injection molding machine, an acceleration pertaining to the operation of the injection molding machine, a current pertaining to the operation of the injection molding machine, a voltage pertaining to the operation of the injection molding machine, a torque pertaining to the operation of the injection molding machine, pressure pertaining to the operation of the injection molding machine, a temperature pertaining to the operation of the injection molding machine, a flow velocity pertaining to the operation of the injection molding machine, or a flow rate pertaining to the operation of the injection molding machine.” These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)).
The additional limitations as a whole are reciting at a high level of generality to gather data for use in the injection molding machine operating state determination. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the injection molding machine. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).
Therefore, claim 9 is rejected. Claims 11, 13 and 15 recites similar subject matter as claim 9 and are similarly rejected.

Regarding claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine.
The claim recites the additional limitations: “wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine.” These additional limitations are considered insignificant extra solution activity since they are mere data gathering/output (MPEP 2106.05(g)).
The additional limitations as a whole are reciting at a high level of generality to gather data for use in the injection molding machine operating state determination. However, there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into affecting or implementing the resulting design changes in the injection molding machine. Therefore, the claim does not integrate the identified abstract ideas into a practical application. 
As mentioned above, with respect to integration of the abstract idea into a practical application, additional elements are mere data gathering and output. Receiving and updating data are considered to be well-understood, routine, conventional activity (MPEP 2106.05(d)).
Therefore, claim 10 is rejected. Claims 12, 14, and 16 recites similar subject matter as claim 10 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonada Bo et al (US PUB. 20200230857, herein Bonada) in view of Nurani et al (US PUB. 20190171181, herein Nurani). 

Regarding claims 1 and 7, Bonada teaches A state determination device for determining an operation state of an injection molding machine, the state determination device comprising: 
a data acquisition unit configured to acquire data related to the injection molding machine (0023 “receiving a first group of parameters from a plurality of injection molding machine sensors about performance of a plurality of injection cycles of said first injection molding machine”, 0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”); 
a specification data storage unit storing respective specification data (0022, 0092) of a reference injection molding machine (0023 “first injection molding machine”) and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine (0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”, 0023 “a) receiving a first group of parameters from a plurality of injection molding machine sensors”, 0092); 
[a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data], using the specification data of the reference injection molding machine and the specification data of the injection molding machine which are stored in the specification data storage unit (0022-0023, 0033); 
and a learning unit configured to 
and generate a learning model, wherein the learning unit is configured to perform the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning (0027 0033, 0050).
Bonada does not teach a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, and using the yardstick data obtained through conversion performed by the numeric conversion unit. 
Nurani teaches a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data (0073 “the excursion analysis engine 322 translates excursion traces and metrology data into parameter-agnostic and measurement-unit-agnostic space…excursion analysis engine 322 may perform a transformation on relative differences to convert the time-series data from its original format (sometimes referred to as n-dimensional space) into a generic space or format which is not tied to any particular parameter or unit of measure (sometimes referred to as k-dimensional space)” 0068 “correlating is based on applying a combination of stochastics and machine learning algorithms to the one or more time series traces and the metrology data”), using the specification data of the reference injection molding machine and the specification data of the injection molding machine which are stored in the specification data storage unit (taught by Bonada as shown above)
perform machine learning using the yardstick data obtained through conversion performed by the numeric conversion unit (Nurani 0073 0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani since Nurani teaches that conversion of the data allows for “correlations to be identified between parameters which may be measured in different units” (0073). 

	Regarding claims 2 and 8, Bonada teaches A state determination device for determining an operation state of an injection molding machine, the state determination device comprising: 
a data acquisition unit configured to acquire data related to the injection molding machine (0023 “receiving a first group of parameters from a plurality of injection molding machine sensors about performance of a plurality of injection cycles of said first injection molding machine”, 0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”);
a specification data storage unit storing respective specification data (0022 0092) of a reference injection molding machine (0023) and one or more other injection molding machines including the injection molding machine different from the reference injection molding machine (0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”, 0023 “a) receiving a first group of parameters from a plurality of injection molding machine sensors”, 0092);
[a numeric conversion unit configured to convert the data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data], using the specification data of the reference injection molding machine and the specification data of the other injection molding machine which are stored in the specification data storage unit (0022-0023, 0033); 
a learning model storage unit storing a learning model obtained through machine learning performed [based on yardstick data] related to the reference injection molding machine (0027 0033) wherein the learning model is obtained by the machine learning among at least one of supervised learning, unsupervised learning, or reinforcement learning (0027 0033, 0050); 
and an estimation unit configured to perform estimation using the learning model stored in the learning model storage unit (0072-0074), [based on the yardstick data obtained through conversion performed by the numeric conversion unit].
Bonada does not teach [a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, based on yardstick data, and based on the yardstick data obtained through conversion performed by the numeric conversion unit
Nurani teaches a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data (0073 0068)
a learning model storage unit storing a learning model obtained through machine learning performed (taught by Bonada) based on yardstick data (Nurani 0073 0068) related to the reference injection molding machine (taught by Bonada)
based on the yardstick data obtained through conversion performed by the numeric conversion unit (Nurani 0073 0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani since Nurani teaches that conversion of the data allows for “correlations to be identified between parameters which may be measured in different units” (0073).

Regarding claims 4 and 5, Bonada and Nurani teach the state determination device according to Claim 2. 
Bonada further teaches wherein the estimation unit is configured to estimate an abnormality degree related to the operation state of the injection molding machine, and the state determination device is configured to, in response to the abnormality degree exceeding a predetermined threshold value, cause a display device (Nurani 0069, 0026,0082) to display a warning message (Bonada, 0072-0074, 0073 “deviation that leads to bad parts in the following z cycles is estimated, an alarm is launched”, 0085-0089).

Regarding claims 9 and 13, Bonada and Nurani teach the state determination device/method according to claim 1/7, wherein the yardstick data converted by the numeric conversion unit and stored in the specification data storage unit include at least a position pertaining to an operation of the injection molding machine, a speed pertaining to the operation of the injection molding machine, an acceleration pertaining to the operation of the injection molding machine, a current pertaining to the operation of the injection molding machine, a voltage pertaining to the operation of the injection molding machine, a torque pertaining to the operation of the injection molding machine, pressure pertaining to the operation of the injection molding machine, a temperature pertaining to the operation of the injection molding machine, a flow velocity pertaining to the operation of the injection molding machine, or a flow rate pertaining to the operation of the injection molding machine (0023 “said parameters of the second group at least including pressure and/or temperature evolution of the mold cavity and of the mold along each of the injection cycles in the mold cavity”).

Regarding claims 11/15, Bonada and Nurani teach The state determination device/method according to claim 2/8.
Bonada further teaches wherein the yardstick data converted by the numeric conversion unit and stored in the specification data storage unit include at least a position pertaining to an operation of the injection molding machine, a speed pertaining to the operation of the injection molding machine, an acceleration pertaining to the operation of the injection molding machine, a current pertaining to the operation of the injection molding machine, a voltage pertaining to the operation of the injection molding machine, a torque pertaining to the operation of the injection molding machine, pressure pertaining to the operation of the injection molding machine, a temperature pertaining to the operation of the injection molding machine, a flow velocity pertaining to the operation of the injection molding machine, or a flow rate pertaining to the operation of the injection molding machine (0023 “said parameters of the second group at least including pressure and/or temperature evolution of the mold cavity and of the mold along each of the injection cycles in the mold cavity”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonada Bo et al (US PUB. 20200230857, herein Bonada) in view of Nurani et al (US PUB. 20190171181, herein Nurani) in view of Uchiyama et al (US PUB. 20060191347, herein Uchiyama). 
Regarding claim 6, Bonada and Nurani teach The state determination device according to Claim 2.
Bonada further teaches wherein the estimation unit is configured to estimate an abnormality degree related to the operation state of the injection molding machine (0072-0074). 
Bonada and Nurani does not teach and the state determination device is configured to, in response to the abnormality degree exceeding a predetermined threshold value, output at least one of a command for stopping an operation of the injection molding machine, slowing down the operation of the injection molding machine, or limiting a torque of a power engine to the injection molding machine. 
Uciyama teaches and the state determination device is configured to, in response to the abnormality degree exceeding a predetermined threshold value, output at least one of a command for stopping an operation of the injection molding machine, slowing down the operation of the injection molding machine, or limiting a torque of a power engine to the injection molding machine (0031 “and an emergency stop processing program related to the present invention to predict an injection pressure and to stop the machine if the pressure exceeds a limit pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani with the pressure abnormality detection based stopping of the injection molding machine teachings of Uciyama since Uchiyama teaches a means for preventing the breakdown of a mold and a nozzle portion (0019). 

Claim(s) 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonada Bo et al (US PUB. 20200230857, herein Bonada) in view of Nurani et al (US PUB. 20190171181, herein Nurani) in view of Imamura et al (US PUB. 20090053349, herein Imamura). 

Regarding claims 10/14, Bonada and Nurani teach the state determination device/method according to claims 1/7. 
Bonada and Nurani do not teach wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine.
Imamura teaches wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine (0013 “storage means for storing the screw rotation speed and screw rotating torque measured by the measuring means; maximum screw rotating torque determining means for determining a maximum screw rotating torque by substituting the screw rotation speeds and screw rotating torques stored in the storage mean”, 0060 “When a higher allowable upper limit of screw rotating torque is desired, either the data DB (R.sub.k max, T.sub.k max) in the table TB (TABLE 2) or the data DC (R.sub.k max, T.sub.k max) in the table TC (TABLE 3), whichever is higher, may be stored in the table TD (TABLE 4) as the data DD (R.sub.k max, T.sub.k max)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani with the storage of maximum values of Imamura since Imamura teaches a means for preventing damage to screws by monitoring and controlling screw rotating torques (0002).

Regarding claims 12/16, Bonada and Nurani teach The state determination device/method according to claim 2/8.
Bonada and Nurani do not teach wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine.
Imamura teaches wherein the specification data stored in the specification data storage unit include at least a maximum torque of the injection molding machine, a rated torque of the injection molding machine, a maximum current of the injection molding machine, a rated current of the injection molding machine, a maximum rotation speed of the injection molding machine, a time constant at rise time of the injection molding machine, an inertia of a motor of the injection molding machine, a reduction ratio of the injection molding machine, a belt width of the injection molding machine, a number of teeth of a pulley of the injection molding machine, a diameter of a ball screw of the injection molding machine, a lead of a ball screw of a speed reducer of the injection molding machine, a maximum stroke of the injection molding machine, a maximum speed of the injection molding machine, a maximum thrust of the injection molding machine, a maximum pressure of the injection molding machine, a further inertia of the injection molding machine, a machine efficiency of the injection molding machine, or a maximum mold clamping force of a mold clamping apparatus of a machine to drive the injection molding machine (0013 “storage means for storing the screw rotation speed and screw rotating torque measured by the measuring means; maximum screw rotating torque determining means for determining a maximum screw rotating torque by substituting the screw rotation speeds and screw rotating torques stored in the storage mean”, 0060 “When a higher allowable upper limit of screw rotating torque is desired, either the data DB (R.sub.k max, T.sub.k max) in the table TB (TABLE 2) or the data DC (R.sub.k max, T.sub.k max) in the table TC (TABLE 3), whichever is higher, may be stored in the table TD (TABLE 4) as the data DD (R.sub.k max, T.sub.k max)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani with the storage of maximum values of Imamura since Imamura teaches a means for preventing damage to screws by monitoring and controlling screw rotating torques (0002).

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that the amendments to claim 1, 2, 7 and 8 overcome the 35 U.S.C. 101 rejection. However, as shown in the rejection above, the learning unit being configured to perform machine learning of at least one of the various types does not integrate any abstract idea into a practical application since these various learning methods are explained in the instant specification as using mathematical concepts such as k-means, recurrent neural network, convolutional neural network. Therefore, this is a recitation of an abstract idea and is not a practical application. Therefore, claims 1-16 are rejected under 35 U.S.C. 101. 
Applicant then argues that Nurani is not related to injection molding machines and is therefore not in the same field of endeavor as the instant application. However, Nurani is in the field of gathering data from various sensors in an industrial environment and then converting that data in order to use the data in machine learning algorithms (0074). The instant application like Nurani is in an industrial environment and is converting sensor data and using learning models on the data (claim 1). Therefore, the instant application and Nurani are in the same field of endeavor. 
Therefore claim 1 is rejected along with its dependent claims. Claims 2, 7 and 8 recite similar features and are similarly rejected as well as their respective dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116